Citation Nr: 0830520	
Decision Date: 09/09/08    Archive Date: 09/16/08	

DOCKET NO.  03-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 
1969 to October 1971.  He served in Vietnam from July 1970 to 
July 1971.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision by 
a Department of Veterans Affairs (VA) Regional Office (RO).  
In July 2003, a videoconference hearing was held before the 
undersigned acting Veterans Law Judge.  A transcript of this 
hearing is of record.  Service connection for PTSD was denied 
by the Board in July 2006.  The Board determined that the 
veteran's alleged stressors had not been corroborated by the 
evidence of record.  The veteran and his representative 
appealed the determination to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2008 Order, 
the Court ordered that the case be remanded to the Board for 
compliance with instructions set forth in a Joint Motion for 
Remand dated in April 2008.

The appeal is REMANDED by way of the Appeals Management 
Center (AMC), in Washington, D. C.  VA will notify the 
veteran should further action on his part be required.  


REMAND

The veteran's service personnel records do not suggest 
participation in combat. According the veteran's official 
personnel file (OPF), he served at Phan Rang Air Base, 
Republic of Vietnam, from July 27, 1970 to July 25, 1971.  
His OPF and service medical records document his assignment 
to the 17th Special Operations Squadron, Pacific Air Forces, 
Phan Rang Air Base.  His OPF reflects that his Military 
Operational Specialty Code in Vietnam was 4313A, apprentice 
aircraft maintenance specialist.

The veteran claims that he witnessed the aftermath of a 
"fragging" incident of certain military police in Vietnam 
and that this incident was a stressor of his current PTSD.  
Specifically, the veteran stated that he and K.G. heard an 
explosion as they were leaving the veteran's hooch and saw 
two individuals running either away from or into the hooch 
close to the veteran's hooch.  The veteran stated that the 
individuals had just "fragged" the military police personnel 
who were in the barbecue area close to the hooch.  He claimed 
to have seen the smoke and mist of blood in the air and "guys 
all messed up."  The veteran stated, by way of correspondence 
dated in April 2001, that he hadn't spoken to K.G. in over 31 
years, that he did not know the unit the military police were 
in.  At the July 2003 personal hearing with the undersigned, 
the veteran's accredited representative stated that the 
veteran believed the alleged fragging incident had been 
investigated by the Federal Bureau of Investigation (FBI).  
He also indicated that the fragging incident occurred most 
likely between July 27, 1970, and October 6, 1970.  He stated 
"that's the best we can do time wise. . . ."  (Transcript, 
page 13).  

Of record is a report from the U.S. Joint Services Records 
Research Center (JSRRC) (formerly known as the U.S. Armed 
Services Center for Research of Unit Records (CRUR)) dated in 
December 2005.  At that time it was indicated that there was 
no documentation regarding the alleged fragging incident 
involving security policeman at the barracks at Phan Rang Air 
Base in Vietnam.  The RO also contacted the Air Force Office 
of Special Investigations (AFOSI) to inquire as to any 
records regarding the fragging incident.  In March 2006, the 
AFOSI contacted the RO and stated that it could not document 
the alleged fragging incident as it occurred over 25 years 
ago and their records are routinely destroyed after 25 years.

In the Joint Motion endorsed by the Court's April 2008 Order, 
it was agreed that VA did not do all it could to comply with 
the mandates of the Veterans Claims Assistance Act of 2000 to 
assist the veteran in the development of his claim.  It was 
indicated that VA did not discuss whether it made, or was 
required to make, any attempts to obtain records from the FBI 
which might have been pertinent to the veteran's claim as 
required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  

In view of the foregoing, the Board believes that another 
attempt for development is indicated and the case is REMANDED 
for the following actions:  

1.  The FBI should be contacted and asked 
to answer the following questions:

a.  Did the FBI ever conduct 
investigations of "fragging" incidents 
in Vietnam during the Vietnam War?  

b.  If so, the FBI should be asked to 
provide any information it might have as 
to an investigation that might have been 
conducted in connection with the reported 
"fragging" incident involving the Air 
Force Police at Phan Rang Air Base 
between July 27, 1970, and October 6, 
1970.  If no such information is 
available, a statement to this effect is 
requested from the FBI.  

2.  Thereafter, the RO should ensure that 
the development sought above is completed 
(and arrange for any further development 
that might be suggested by the results of 
that ordered above).  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  When the RO is satisfied that the 
record is complete and all requested 
actions have been accomplished, the claim 
of service connection for PTSD should be 
readjudicated on the basis of all 
relevant evidence of record.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case.  The records 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The purpose of this REMAND is to ensure a complete record for 
appellate review and to assist the veteran with development 
of evidence in connection with his claim.  The Board 
intimates no opinion, either legal or factual, as to any 
final outcome warranted.  The veteran is advised that any 
failure without good cause to report for such an examination 
or to provide more detailed information could result in a 
denial of the claim.  38 C.F.R. § 3.655 (2007).  The veteran 
is also advised that where evidence requested in connection 
with an original claim is not furnished within one year after 
the date of the request, the claim will be considered 
abandoned.  38 C.F.R. § 3.158(a) (2007).

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



